Ellis, J.,
dissenting. — It is conceded that after the lapse of twenty days from rendering a decree on a pro confesso order the court should not exercise the power to set aside the decree except where the mover not only is able and ready to offer a defense upon the merits, but he must establish that the pro confesso order was obtained by deceit, surprise or irregularity, or that the decree was so obtained. The above is the rule which this court has followed in ihany cases. The showing made by the defendant in the court below does not, to my mind, prove that the defendant or its solicitors were either deceived or surprised, nor do the facts established show any irregularity in obtaining either the order or decree. I do not agree to the doctrine that when a rule, clear and certain in its terms is laid down, either by statute, rule of court or a long line of decisions for the guidance of trial courts, that an order which rests for its authority upon such rule is presumed to have been properly made when the record shows the existence of all the facts and circumstances *632upon which the court acts in making the order and such facts and circumstances do not come within the terms of the rule. '